MEMORANDUM **
Gabriel Ramirez Santa Cruz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of his application for cancel*206lation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Cruz did not establish good moral character. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005) (indicating that a good moral character determination is only reviewable where it falls under or is based upon one of the per se statutory exclusions contained in 8 U.S.C. § 1101(f)). We decline to consider whether Cruz established the requisite continuous physical presence because his failure to establish good moral character is dispositive. See 8 U.S.C. § 1229b(b)(l); Romero-Torres v. Ashcroft, 327 F.3d 887, 889 (9th Cir.2003) (noting that an applicant must establish continuous physical presence, good moral character, and hardship to qualify for relief).
PETITION FOR REVIEW DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.